      Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 1 of 8 PageID #: 867



J. Remy Green                                                                e: j.remy.green@gmail.com
                                                                    p: (929)-888-9480 f: (929)-888-9457
(Honorific / Pronouns: Mx. / they, their, them)                                       t: @j_remy_green



LEGAL AND PROFESSIONAL EXPERIENCE

COHEN&GREEN P.L.L.C., Queens, Brooklyn, and New York, NY
Founding Partner, 2018 – Present
   • Founded small firm focusing on public interest and impact litigation, with emphasis on providing
     services to individuals belonging to – and organizations run by members of – underserved
     communities.
   • Litigate cases covering civil rights, voting rights, defamation, police accountability, LGBTQIA+
     rights and general civil litigation.
   • Obtain positive results for clients in high stakes, complex litigation, and plan and execute strategic
     impact litigation with other justice-minded lawyers, arguing before state and federal trial and
     appeals courts, including in nation- and statewide injunctive class actions.

BOSTON UNIVERSITY SCHOOL OF LAW, Boston, MA
Lecturer, 2020 – Present
   • Teach Critical Perspectives on Transgender Law course; supervise and mentor students writing
      upper-class writing papers required for graduation.

KINGS DEMOCRATIC COUNTY COMMITTEE, Brooklyn, NY
Member (non-gendered seat), 53rd Assembly District, Dec. 2020 – Dec. 2020
   • Sat by appointment in the first set of County Committee seats without gender designations; drafted
      and submitted an amici brief in support of a petition that lead to a court invalidating the
      appointment.

BARUCH COLLEGE, CITY UNIVERSITY OF NEW YORK, New York, NY
Adjunct Assistant Professor, 2019 – Present
   • Teach Women, Law, and Policy courses.

JOHN JAY COLLEGE OF CRIMINAL JUSTICE, CITY UNIVERSITY OF NEW YORK, New York, NY
Adjunct Lecturer, 2018 – 2019
   • Taught Civil Rights and Liberties courses.

NEW YORK UNIVERSITY, SCHOOL OF PROFESSIONAL STUDIES, New York, NY
Adjunct Instructor, 2018 – 2019
   • Taught and designed Cultural & Legal Implications of Digital Technology course.

FRIED, FRANK, HARRIS, SHRIVER & JACOBSEN LLP, New York, NY
Associate, 2015 – 2018
   • Researched and drafted law memoranda and various state and federal pleadings, briefings, pre-
      litigation letters, amicus curiae briefs before Federal Courts of Appeal and the United States
      Supreme Court, in addition to managing cases in wide variety of other matters for paying and pro
      bono clients alike.

THE MENTAL HEALTH ADVOCACY PROJECT, THE EDWIN F. MANDEL LEGAL AID CLINIC, Chicago IL
Legal Intern, 2014 – 2016
       Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 2 of 8 PageID #: 868

                                                                        Curriculum Vitae, J. Remy Green
                                                                                                 Page 2

   •   Wrote and researched memoranda and briefs, interviewed clients. Drafted complaint, drafted and
       argued motion winning class certification, conducted discovery, and drafted papers winning partial
       summary judgement in lawsuit presenting novel theories of computer and internet access rights for
       insanity acquittees.
THE DOMESTIC VIOLENCE PROJECT, Chicago, IL
Legal Intern, 2014 – 2016
   • Submitted briefs and appeared in court, obtaining emergency and plenary orders of protection.
UNIVERSITY OF CHICAGO LAW SCHOOL, Chicago, IL
Research Assistant, 2013-2015
   • Assist Professors David A. Strauss and Emily Buss with legal research on, among other things,
      constitutional rights, juvenile rights, and comparative constitutional issues.

EDUCATION

The University of Chicago Law School
Juris Doctor, 2016
Selected Activities:
      The University of Chicago Legal Forum
      President, Law and Technology Society
      Treasurer, Law Students for Reproductive Justice
New York University, Gallatin School of Individualized Study
Bachelor of Arts, Music and Literature, 2010

AWARDS AND RECOGNITIONS

   •   NATIONAL LGBT BAR ASSOCIATION, 2021 40 Best LGBT Lawyers Under 40 Award.
   •   SUPER LAWYERS, 2021 New York Metro Rising Star.
   •   BRIEFCATCH, Hall of Fame, for Amici Curiae Brief in Boyajian Products LLC v. Enby LLC.
   •   LEGAL AID SOCIETY, 2017 Pro Bono Publico Award.


LEGAL PUBLICATIONS AND ESSAYS

Academic Publications
   •   Digitizing Brandenburg: Common Law Drift Toward a Causal Theory of Imminence, 69 Syracuse L.
       Rev. 351 (2019).
   •   All Your Works are Belong to Us: New Frontiers for the Derivative Work Right in Video Games, 19
       N.C.J. of L. & Tech. 393 (March 2018).
   •   A (Nude) Picture is Worth a Thousand Words—But How Many Dollars?: Using Copyright as a Metric
       for Harm in “Revenge Porn” Cases, 45 Rutgers L. Rec. 171 (2018).
   •   In re Patentability of the Peltzer Inventions, Case Western Reserve Journal of Law, Technology &
       the Internet (forthcoming), authorship reattributed by Brian L. Frye in A Legal Scholarship Jubilee
       (Oct. 21, 2020).
       Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 3 of 8 PageID #: 869

                                                                       Curriculum Vitae, J. Remy Green
                                                                                                Page 3

In Progress
   •   With Austin A. Baker, Ph.D., There is No Such Thing as a “Legal Name”: A Strange, Shared
       Delusion, 53 Colum. Hum. Rts. L. Rev ___ (forthcoming 2021).
   •   With Julie Fennell, Ph.D., Violated: Consent and Sexual Assault in the 21st Century (full-length
       book, expected 2021).
Selected Other Writing
   •   With Akiva M. Cohen, Taking Stock of Bostock, ARC DIGITAL (June 22, 2020).
   •   With Akiva M. Cohen, Taking Stock of Bostock: The Dissents, ARC DIGITAL (June 25, 2020).
   •   With Akiva M. Cohen, Taking Stock of Bostock: Reactions on the Right, ARC DIGITAL (June 30, 2020).
   •   On Curb Cuts and Pronouns and Honorifics in Email Signatures (and elsewhere!), MEDIUM (June
       2018).
   •   Is Masterpiece Cakeshop the LGBTQ+ movement’s Brown II?, MEDIUM (June 2018)
   •   Some Brief Thoughts on Second Order Discrimination and the “Business Case for Diversity”, MEDIUM
       (Jan. 2018).
   •   Don’t “Take Accusations of Rape Seriously.”, MEDIUM (Dec. 2017).
   •   Technically, My Legal Name is Jeremy Jeremy Maxwell Green: A Personal Micro-Odyssey, MEDIUM
       (Sept. 2017).
   •   Dear Donnie: Subject Matter Waiver and Why Your Lawyers’ Lawyers Need Lawyers (and Why You
       Perhaps Shouldn’t Ask Them To Deny Things Off the Cuff.”, MEDIUM (Sept. 2017).


SPEAKING ENGAGEMENTS, PODCASTS, AND CLES

   •   UNIVERSITY OF CHICAGO, “Diversity in Public Interest Law,” University of Chicago Women+ in the
       Law, Chicago, IL, Panelist (May 6, 2021).
   •   IPSE DIXIT, Episode 698, J. Remy Green & Austin A. Baker on Names (Mar. 27, 2021).
   •   BOSTON UNIVERSITY’S QUEER ACTIVIST COLLECTIVE, LGBTQ+ Know Your Rights Workshop with
       Cohen&Green, Presenter/Speaker (Mar. 12, 2021).
   •   FEDERAL BAR ASSOCIATION, Civil Rights Étouffée, Keynote Speaker (“Neither Rain nor Sleet nor
       Obfuscation: War Stories from the Legal Front Lines of the USPS Litigations”) (Jan. 29, 2021).
   •   THEY THE PEOPLE PODCAST, Episode 2, Eau DeJoy (with Remy Green) (Jan. 26, 2021).
   •   NATIONAL TRANS BAR ASSOCIATION, “The Elections, Supreme Court, & Future of Trans Rights,”
       Panelist (Nov. 2020).
   •   IPSE DIXIT, Episode 542, J. Remy Green on Copyright in Videogames (Apr. 20, 2020).
   •   IPSE DIXIT, Episode 540, J. Remy Green on Imminence in First Amendment Jurisprudence (Apr. 17,
       2020).
   •   VIACOMCBS, Diversity CLE: “Non-Binary, Intersex, and Gender-Non-Conforming Workplace and
       Legal Issues,” Presenter (Feb. 2020).
       Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 4 of 8 PageID #: 870

                                                                       Curriculum Vitae, J. Remy Green
                                                                                                Page 4

   •   LAVENDER LAW, “Basic Vocabulary, Resources and Information about and for Non-Binary, Intersex,
       and Gender Non-Conforming Lawyers,” Panelist (2019).
   •   LAVENDER LAW, TRANSGENDER LAW INSTITUTE: “Intersex & Nonbinary Considerations in Law &
       Society,” Speaker (2019).
   •   NATIONAL ASSOCIATION FOR LAW PLACEMENT, “Supporting Non-Binary, Trans, and Gender Non-
       Conforming Attorneys and Students,” 2019 NALP Annual Conference, San Diego, CA, Panelist
       (April 2019).
   •   NEW YORK UNIVERSITY SCHOOL OF LAW, “Ms., Mr., Mx.? - The hyper-gendered nature of law school
       (and a law career) and what to do about it,” Panelist (Apr. 2019).
   •   COLUMBIA LAW SCHOOL, “Life as a Non-Binary, Gender Non-Conforming, Genderqueer, or Intersex
       Attorney,” Columbia OUTLaws, New York, NY, Panelist (2019).
   •   LAVENDER LAW, “Workshop on Nonbinary/Intersex Issues,” Presenter on “Second Order Diversity
       and Discrimination in the Workplace” (August 2018).
   •   NATIONAL ASSOCIATION FOR LAW PLACEMENT, “Supporting Non-Binary, Trans and Gender Non-
       Conforming Attorneys and Students,” 2018 NALP Annual Conference, Hollywood, FL, Panelist
       (April 2018).
   •   FORDHAM UNIVERSITY SCHOOL OF LAW, “Out@Work: The Life of an OUT LGBTQ+ Attorney,
       Fordham OUTLaws,” Panelist (October 2017).


MEDIA COVERAGE AND APPEARANCES

Television
   •   “Justice Denies City Council’s Request to Delay Ranked-Choice Voting,” SPECTRUM NEWS NY1
       (aired Dec. 16, 2020).
   •   “Postal Service Delays Disenfranchised Thousands of Legally-Cast Ballots This Fall,” NBCLX (aired
       Dec. 3, 2020)
   •   “President Continues to Refuse Election Results,” PIX11 NEWS (aired Nov. 18, 2020).
   •   “Voters Urged to Return Mail-In Ballots,” FOX NEWS (aired Oct. 28, 2020).
   •   “School of Silence: Student, Staff Member Say There Is A Culture Of Silencing At Medgar Evers
       College,” BRONX NEWS 12 (Oct. 15, 2020)
   •   Inside City Hall (Coverage of Gallagher v. N.Y.S. Board of Elections), SPECTRUM NEWS NY1 (aired
       Aug. 4, 2020)
Print and Digital
   •   Heron Greenesmith, The Congresspeople Standing Up for Their Trans Children, IN THESE TIMES
       (May 4, 2021).
   •   Luke Broadwater, Why This N.Y.P.D. Detective Is Suing a Protester, NEW YORK TIMES (Apr. 29,
       2021).
   •   Brigid Bergin, City Will Spend $15 Million To Educate NYers On Ranked-Choice Voting Ahead Of
       June Primary, GOTHAMIST (Apr. 28, 2021).
    Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 5 of 8 PageID #: 871

                                                                   Curriculum Vitae, J. Remy Green
                                                                                            Page 5

•   David Brand, Monserrate Allies Sue NYC After Ex-Councilmember Denied Matching Funds,
    QUEENS DAILY EAGLE (Apr. 15, 2021).
•   Aaron Mak, “It’s Tolerating Poor Service at the Top”: What the coming changes to the U.S. Postal
    Service really mean for the mail, SLATE (Mar. 23, 2021).
•   Steve Klepper, The Singular “They” Reaches the White House, But Not the Appellate Courts,
    MARYLAND APP. BLOG (Feb. 22, 2021).
•   Brigid Bergin, NYC Mayoral Candidates Unite To Stop "Superspreader" Ballot Petitioning,
    GOTHAMIST (Feb. 6, 2021).
•   Nicholas Fandos, et al., 144 Constitutional Lawyers Call Trump’s First Amendment Defense
    ‘Legally Frivolous’, NEW YORK TIMES (Feb. 5, 2021).
•   Tom McParland, Civil Rights Lawyers Sue NYPD, City on Heels of AG Suit Alleging Crackdown on
    Peaceful Protests, NEW YORK LAW JOURNAL (Jan. 21, 2021).
•   Jake Offenhartz, New Class Action Lawsuit Seeks Damages For Protesters Brutalized By NYPD
    Officers, GOTHAMIST (Jan. 21, 2021).
•   Lindsay Tuchman, Class Action Suit Filed Against NYPD on Behalf of Black Lives Matter
    Protesters, SPECTRUM NEWS NY1 (Jan. 21, 2021).
•   Craig McCarthy, NYPD facing lawsuit over tactics during George Floyd protests, NY POST (Jan. 21,
    2021).
•   Russel Berman, The Democrats Trying to Overturn an Election, ATLANTIC (Dec. 22, 2020).
•   Shant Shahrigian, Manhattan Judge Refuses To Delay Ranked-Choice Voting, NY DAILY NEWS
    (Dec. 17, 2020).
•   Sara Swann, New York City Allowed To Move Ahead With Its First Ranked-Choice Election,
    FULCRUM (Dec. 17, 2020).
•   Priscilla DeGregory, Judge Rejects Delaying Rollout of Rank-Choice Voting in NYC, NY POST (Dec.
    17, 2020).
•   Brigid Bergin, State Supreme Court Refuses To Delay Ranked-Choice Voting In NYC, GOTHAMIST
    (Dec. 16, 2020).
•   Rebecca C. Lewis, First Ruling Goes Against Ranked-Choice Voting Opponents, CITY & STATE NEW
    YORK (Dec. 16, 2020).
•   Aaron Mak, We’ll Be Stuck With Trump’s Postmaster General for a While, SLATE (Dec. 4, 2020).
•   Erik Larson, Democrats Cite Monty Python’s ‘Spanish Inquisition’ in Legal Filing to Mock Trump
    Election Challenge, TIME (Nov. 24, 2020).
•   Jerry Lambe, Democrats Compare Trump’s Legal Team to Monty Python Sketch in Response to
    Pennsylvania Appeal, LAW & CRIME (Nov. 24, 2020).
•   Luke Broadwater and Hailey Fuchs, The Postal Service Is Delivering Ballots, But Not Quite Fast
    Enough For Some Voters, NEW YORK TIMES (Oct. 2020).
•   Patricia R. Doxsey, Ulster County Early Voting Hours Extended For Saturday, Sunday, DAILY
    FREEMAN (Oct. 30, 2020).
    Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 6 of 8 PageID #: 872

                                                                     Curriculum Vitae, J. Remy Green
                                                                                              Page 6

•   Luke Broadwater and Hailey Fuchs, Lingering Mail Problems Worry Voters in Final Week of
    Election, NEW YORK TIMES (Oct. 29, 2020).
•   Aaron Mak, There’s Some Troubling New Data About Slowdowns in Election Mail, SLATE (October
    29, 2020).
•   Jennifer Jett, Americans Abroad Wait to See if Ballots They Mailed Will Arrive, NEW YORK TIMES
    (Oct. 28, 2020).
•   Sam Gringlas, It May Be Too Late To Mail Back Your Ballot. Election Officials Stress Other Options,
    NAT. PUB. RADIO (Oct. 28, 2020).
•   Igor Derysh, USPS Still Hasn’t Reversed Election Mail Slowdown Despite Multiple Court Orders:
    Attorneys General, SALON (Oct. 21, 2020).
•   Bill Wichert, NJ Court Digs Into Tribe’s Fee Bid Under Religion Law, LAW360 (Oct. 21, 2020)
•   Jacob Bogage and Christopher Ingraham, Key Swing States Vulnerable To USPS Slowdowns As
    Millions Vote By Mail, Data Shows, WASH. POST (Oct. 20, 2020).
•   Joseph Marks with Tonya Riley, The Cybersecurity 202: A Ruling Against Expanding Online Voting
    Is A Win For Cybersecurity Advocates, WASH. POST (Oct. 14, 2020).
•   Jacob Bogage, USPS On-Time Performance Dips Again As Millions Prepare To Mail 2020 Ballots,
    WASH. POST (Oct. 9, 2020).
•   Delmar Laforge, Les Américains à l’étranger attendent de voir si les bulletins de vote qu’ils ont
    postés arriveront, NEWS24.fr (Oct. 2020).
•   Brigid Bergin, Brooklyn Voters Receive Absentee Ballot Envelopes With Wrong Voter Names And
    Addresses, GOTHAMIST (Sept. 28, 2020).
•   Brianna Smith, Lawsuit Claims College Student was Suspended After Publicly Criticizing Brooklyn
    Lawmaker, LEGAL READER (Sept. 24, 2020)
•   Adam Steinbaugh, At Medgar Evers College, Selective Redactions Cover Up Administrators’
    Interactions With City Council Member Over A Student Critic, THEFIRE.org (Sept. 23, 2020)
•   Jory Heckman, Federal Court Orders USPS To Outline ‘Necessary’ Steps To Reverse Mail Delays,
    FEDERAL NEWS NETWORK (Sept. 22, 2020)
•   Sydney Pereira, Brooklyn Councilmember Accused Of Getting CUNY Student Suspended After
    Dispute At Community Meeting, GOTHAMIST (Sept. 22, 2020).
•   Luke Broadwater, In Latest Legal Rebuke, Court Orders Postal Service to Prioritize Mail-In Voting,
    NEW YORK TIMES (Sept. 21, 2020).
•   Georgia Kromrei, Student Suspended After Blasting Lawmaker’s Pro-Development Stance, REAL
    DEAL (Sept. 21, 2020).
•   Tom McParland, SDNY Judge Enters Nationwide Injunction Requiring Postal Service to Speed All
    Election Mail, NEW YORK LAW JOURNAL (Sept. 21, 2020).
•   Shant Shahrigian, Brooklyn Lawmaker Got Student Suspended As Revenge For Public Criticism:
    Lawsuit, N.Y. DAILY NEWS (Sept. 21, 2020).
•   Bradford Betz, Brooklyn Dem Got Student Suspended As Revenge For Public Criticism, Lawsuit
    Claims, FOX NEWS (Sept. 21, 2020).
    Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 7 of 8 PageID #: 873

                                                                     Curriculum Vitae, J. Remy Green
                                                                                              Page 7

•   Josh Russell, Federal Judge Mulls Over Order to Ensure Postal Service Delivers All Mail-In Ballots,
    COURTHOUSE NEWS SERVICE (Sept. 16, 2020).
•   Pete Brush, USPS Can Deliver Ballots, Execs Testify In 'Slowdown' Case, LAW360 (Sept. 16, 2020).
•   Brigid Bergin, New York Sues Trump And USPS Over Changes That Could Disrupt The Election,
    GOTHAMIST (Aug. 26, 2020).
•   Mark Lungariello, Postal Service Changes Paused, But Lawsuit Still On Against Donald Trump,
    Louis Dejoy, LOHUD (Aug. 18, 2020).
•   Luke Broadwater, Mail-in voters sue Trump and DeJoy to block cuts at the Postal Service ahead of
    the election, NEW YORK TIMES (Aug. 17, 2020).
•   David Brand, New York Will Keep Counting Absentee Ballots After BOE Drops Appeal To Judge's
    Ruling, QUEENS DAILY EAGLE (Aug. 10, 2020).
•   Katie Honan, Judge’s Decision to Count Invalidated New York Primary Ballots Shows Need for
    Improved Voting Procedures, WALL STREET JOURNAL (Aug. 4, 2020).
•   Brigid Bergin, Judge Will Decide Whether Postmark Problems Should Invalidate Thousands Of NY
    Primary Votes—With Implications For November, GOTHAMIST (Jul. 31, 2020).
•   Josh Russell, New York Democrats Ask for Rejected Absentee Ballots to Be Counted, COURTHOUSE
    NEWS SERVICE (Jul. 29, 2020).
•   Colin Kalmbacher, Andrew Cuomo Wants New York to Throw Out Thousands of Democratic
    Primary Votes, LAW AND CRIME (Jul. 23, 2020).
•   David Brand, Thousands Of Absentee Ballots Tossed In Tight Maloney-Patel House Race, QUEENS
    DAILY EAGLE (Jul. 17, 2020).
•   Eugene Volokh, Brandon Straka's #WalkAway Lawsuit Against LGBT Community Center Thrown
    Out, REASON (Jul. 3, 2020).
•   Duncan Osborne, Court Walks Away From #WalkAway Lawsuit, GAY CITY NEWS (Jul. 2, 2020).
•   Jeffrey Neuburger, The Communication Decency Act and the DOJ’s Proposed Solution: No Easy
    Answers, PROSKAUER ROSE: NEW MEDIA AND TECHNOLOGY LAW BLOG (Jun. 19, 2020), republished
    in X Nat’l L. Rev. 171 (Nov. 25, 2020).
•   Brigid Bergin, Cuomo, Board Of Elections Sued For Disenfranchising Thousands of Voters Over
    Postmark Problems On Absentee Ballots, GOTHAMIST (Jul. 17, 2020).
•   Claire Kirch, Red Sofa Literary Principal Threatens to Sue Other Agents, Author, PUBLISHERS
    WEEKLY (Jun. 11, 2020)
•   Nick Pinto, NYPD Officers At George Floyd Protests Are Covering Their Badge Numbers In
    Violation Of Own Policy, INTERCEPT (Jun. 3, 2020)
•   Josh Russell, New York Loses Bid to Cancel Uncontested Presidential Primary, COURTHOUSE NEWS
    SERVICE (May 19, 2020).
•   Brigid Bergin, It’s Official: New York's Presidential Primary Is Happening, GOTHAMIST (May 19,
    2020).
•   Jake Johnson, ‘Democracy Has Prevailed’: Federal Court Rules NY Primary Must Go Forward With
    Sanders, Yang, and Others on Ballot, COMMON DREAMS (May 19, 2020).
       Case 1:19-cv-02170-EK-LB Document 87-1 Filed 05/06/21 Page 8 of 8 PageID #: 874

                                                                        Curriculum Vitae, J. Remy Green
                                                                                                 Page 8

   •    Pete Brush, Move To Scrap Prez Primary ‘Odd,’ 2nd Circ. Judge Says, LAW360 (May 15, 2020).
   •    Josh Russell, Canceled NY Primary Brings Power of Delegates Into Focus, COURTHOUSE NEWS
        SERVICE (May 15, 2020).
   •    Zephyr Teachout, Democracy Wins in New York—and Bernie’s Back on the Ballot!, NATION (May 6,
        2020).
   •    Susan Milligan, Restoring New York Primary Gives Sanders Chance for Influence Over Biden, U.S.
        NEWS (May 6, 2020).
   •    Emma Whitford, NY Ordered To Reinstate Presidential Primary Despite Virus, LAW360 (May 5,
        2020).
   •    Kelly Heyboer, Judge Tosses Lawsuit Filed By N.J. Bartender Who Sued Women Accusing Him Of
        Rape On Social Media, NEW JERSEY STAR-LEDGER (Apr. 30, 2020).
   •    Eric Goldman, Section 230 Protects Hyperlinks in #MeToo “Whisper Network”–Comyack v.
        Giannella, TECHNOLOGY & MARKETING LAW BLOG (Apr. 28, 2020).
   •    Tom Davis, Women Say Asbury Bartender Drugged Drinks, Raped. He’s Suing, PATCH (Mar. 3,
        2020).
   •    Matt Tracy, LGBT Center, Activists in Court to Dismiss #WalkAway Suit, GAY CITY NEWS (Feb. 21,
        2020).
   •    Kelly Heyboer, This N.J. bartender was accused of rape by women on social media. Now he’s suing
        them, NEW JERSEY STAR-LEDGER (Feb. 29, 2020).
   •    Duncan Osborne, Opposing Gay Conservatives Is Anti-Queer Bias, #WalkAway Argues, GAY CITY
        NEWS (Oct. 24, 2019).
Radio
   •    Judge Says Thousands Of Primary Ballots Missing Postmarks Must Be Counted While Board Plans
        Appeal, WNYC NEWS (aired Aug. 4, 2020).
   •    Judge Set To Rule On Fate Of Ballots With Postmark Problems In NY’s June Primary, WNYC NEWS
        (aired Jul. 31, 2020).
   •    Absentee Ballot Postmark Cases Heads To Court, WNYC NEWS (aired Jul. 28, 2020).
   •    Cuomo, Board Of Elections Sued For Disenfranchising Thousands of Voters Over Postmark
        Problems On Absentee Ballots, WNYC NEWS (aired Jul. 17, 2020).
   •    Advocating for Justice, WBAI (aired May 4, 2020) (featured guest).


ADDITIONAL INFORMATION

Admitted: State of New York; State of New Jersey; United States Supreme Court; Federal District Courts
for the Southern, Eastern, and Northern Districts of New York; and Federal Courts of Appeal for the
Second, Third, and Seventh Circuits.
Affiliations & Professional Activities: National Lawyers Guild; National Association of Consumer
Advocates; National Police Accountability Project; New York County Lawyers Association, New York City
Bar Association, American Bar Association, LGBT Bar Association of Greater New York.
